The Chancellor.
The plaintiff has parted with his fee, at law, to the mortgagees, and has sold his equity of redemption to Fanning. He, therefore, has no interest remaining in the land, and can have no action concerning it. On what ground, then, can he enjoin the exercise of the rights'of the owner ? He will be answerable for what the land fails towards satisfying the debt; so. must a surety for the insolvency of his principal; but can he control his improvident acts ?
Injunction refused, (a)

 Vide Scott v. Wharton, (2 Hen. & Mun. Rep. 25.)